Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16558507 filed on 09/03/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5-6, 12-13, 15-19 in the reply filed on 12/2/2020 is acknowledged.
Allowable Subject Matter
Claims 1-3, 5-6 (claims 4, 7-11 will be rejoined pending completion of prosecution) are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-3, 5-6:  The primary reason for the allowance of the claims is the inclusion of the limitation “a plurality of contact electrodes extending in a first direction orthogonal to the substrate through the first insulating layer, the void space, and the second insulating layer, and a first width portion between the first end and the second end, the first width portion having a width in a second direction parallel to the substrate that is greater than a width of the first end in the second direction and a width of the second end in the second direction, the first width portion being within the void space”, in all of the claims in combination with the remaining features of independent claim 1, which is not taught or rendered obvious in the prior art references.
Claims 13, 15 are objected to as being dependent upon a rejected base claim (independent claim 12), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 13, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein, the void surrounds the first width portion of each contact electrode”.
With respect to dependent claim 15, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the void extends from the first width portion to the first end”.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 18 recites the limitation “the top part” on line 5.  The metes and bounds of the claimed limitation can not be determined for the following reasons: This limitation has not been defined before and lacks proper antecedent basis. Furthermore, it is unclear what portion this limitation refers to.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2016/0099256) in view of Kang (US 2014/0210087).
Regarding Independent claim 12, Okamoto teaches a semiconductor device comprising:
	a substrate (Fig. 2, element 10); 
an insulating layer (Fig. 2, element 42) above the substrate in a first direction; 
a void (Fig. 2, element 40, paragraph 0019 discloses air gap) between the insulating layer and the substrate in the first direction; and 
a plurality of contact electrodes (Fig. 2, element CS) arranged in a second direction intersecting the first direction, each of the contact electrodes extending in the first direction through at least part of the insulating layer, 
wherein each of the contact electrodes includes a first end facing the substrate (Fig. 2), a second end opposite to the first end (Fig. 2).
Okamoto does not explicitly disclose a first width portion between the first end and the second end, the first width portion having a width in the second direction greater than a width of the first end in the second direction and a width of the second end in the second direction.
Kang discloses a semiconductor device comprising a bowing contact electrode (Figs. 9-10 &16, paragraph 0099, 0111 disclose where bowing region is B and contact electrode is 55) wherein a first width portion (width in region B) between the first end 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Okamoto according to the teachings of Kang with the motivation to form contact with high aspect ratio (paragraph 0099).
Regarding claim 17, Okamoto modified by Kang teach wherein a width of each of the contact electrodes decreases from the first width portion to the first end (Figs. 9-10, 16, paragraph 0099 of Kang).
Regarding claim 18, Okamoto modified by Kang teach wherein each of the contact electrodes includes a first part having the first end and the first width portion and a second part having a second width portion and the second end, and a width of each of the contact electrodes decreases from the second width portion to a bottom end of the top part, and from the first width portion to the first end (Figs. 9-10, 16 of Kang).
Regarding claim 19, Okamoto modified by Kang teach wherein the second width portion has a width in the second direction greater than the width of the first end in the second direction and the width of the second end in the second direction (Figs. 9-10, 16 of Kang).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2016/0099256) in view of Kang (US 2014/0210087) and further in view of Lee (US 2015/0349109).
Regarding claim 16, Okamoto modified by Kang teach all of the limitations as discussed above.
Okamoto modified by Kang teach do not explicitly disclose wherein a first subset of the plurality of contact electrodes extends into the substrate, and a second subset of the plurality of contact electrodes does not extends into the substrate.
Lee teaches a memory device comprising contacts with varying length (paragraph 0103). Accordingly, the length of the contact structures are art recognized variables. It would have been obvious to one of ordinary skill in the art to optimize the length and arrive at the claim 16 limitation. With respect to the limitations of Claim 16, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the length through routine experimentation and optimization to obtain optimal or desired device performance because the length is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813